Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is responsive to an Information Disclosure Statement, filed 11/10/2020. 
	Claims 1-7. 9-12 are pending in this application. 

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 11/10/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Reasons for Allowance
Claims 1-7, 9-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 9, 11 recite, in combination with the remaining elements, the uniquely distinct steps of: for each of the two or more document portions whose visual representations are contained by the document's visual representation, the aggregated search transactions include performed search transactions in whose results the document portion was actually included; wherein the indication includes at least one of a color or a pattern; and wherein the indication relates to a relevance of the document portion on a scale; and wherein, for a selected one of the document portions whose visual representations are contained by the document's visual representation: the information describing the two or more previous search transactions in whose results the document portion is included identifies for each search transaction a query that was the basis for the search transaction, and -2-the annotation includes the content of the query of at least one of the search transactions in whose results the document portion is included, where the query was the basis for the search transaction.
The closest prior art Mullins et al.  (US Pub No. 20200334298), does not fairly disclose the herein above claimed limitations, as recited in independent claims 9, 11. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 2-10, 12 are allowed at least by virtue of their dependency from claims 9, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153